Exhibit 10.1

AMENDED AND RESTATED PROMISSORY NOTE

 

$9,100,000.00    December 14, 2010

FOR VALUE RECEIVED, API Systems, Inc., a Delaware corporation (“Systems”), API
Defense, Inc., a Delaware corporation (“API Defense”), API Defense USA Inc., a
Delaware corporation (“API USA” and collectively, with Systems and API Defense,
the “Makers” or when the context requires, each individually, a “Maker”), each
promise to pay to the order of Kuchera Industries LLC, a Pennsylvania limited
liability company (“K Industries” or “Payee”), the principal sum of Nine Million
One Hundred Thousand and No/100 Dollars ($9,100,000.00), lawful money of the
United States of America, together with interest from the date hereof, at the
rates and on the terms set forth in this Amended and Restated Promissory Note
(this “Note”).

RECITALS:

WHEREAS, the Makers executed and delivered to Currency, Inc., a Pennsylvania
corporation (f/k/a Kuchera Defense Systems, Inc., a Pennsylvania corporation)
(“Currency”), for the benefit of Currency, KII Inc., a Pennsylvania corporation
(“KII”), and Payee, that certain Promissory Note dated as of January 20, 2010,
in the original principal amount of Nine Million One Hundred Thousand and No/100
Dollars ($9,100,000.00) (the “Original Note”);

WHEREAS, Currency and KII irrevocably and unconditionally assigned all of their
right, title and interest in and to the Original Note and Security Interest (as
hereinafter defined) to Payee;

WHEREAS, the Original Note is secured by that certain Security Agreement made as
of January 15, 2010, by and among API Technologies Corp., a Delaware corporation
(“API Parent”), the Makers, and the Payee (the “Security Agreement”);

WHEREAS, this Note, the Loan Documents and the Purchase Agreement (each
hereinafter defined), must be read in pari materia, and each such document is to
be consideration for the other; and

WHEREAS, the Makers and the Payee desire to amend and restate the Original Note
as provided in this Note and that, as so amended and restated the obligations of
the Makers under this Note shall continue to be secured by the Security
Agreement.

NOW THEREFORE, in consideration of the sum of Ten Dollar ($10.00), surrender of
the Original Note to Payee concurrently with the execution and delivery of this
Note and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties, intending to be legally bound, hereby
amend, and restate the Original Note, as follows:

1. INITIAL INTEREST RATE AND ORIGINAL NOTE INTEREST PAYOFF.

(a) Subject to Section 5 of this Note, from and including the Closing Date
(hereinafter defined), this Note shall bear interest on the Principal Balance
(hereinafter defined) at a rate of five percent (5%) per annum (the “Initial
Interest Rate”). Interest at the applicable Interest Rate (hereinafter defined)
shall be calculated on the basis of the actual number of days elapsed and a 365
day year.

 

   1    EXECUTION VERSION



--------------------------------------------------------------------------------

(b) Accrued and unpaid interest on the Principal Balance for the period
beginning (i) on the Closing Date (hereinafter defined) through the date of this
Note, and (ii) on the date of this Note through December 31, 2010, shall be paid
to the Payee concurrently with the execution and delivery of this Note.

2. BALLOON PAYMENT. THE MAKERS ACKNOWLEDGE AND AGREE THAT THIS NOTE WILL RESULT
IN A “BALLOON PAYMENT” ON THE MATURITY DATE, AS SUCH MATURITY DATE MAY BE
EXTENDED PURSUANT TO THE TERMS OF THIS NOTE.

3. PAYMENT ACCELERATION. Subject to the proviso at the end of this Paragraph 3,
the unpaid Principal Balance with all accrued and unpaid interest thereon, and
any other unpaid sums due and owing under this Note and the other Loan
Documents, shall be due and payable within thirty (30) days the occurrence of
any of the following events (each an “Acceleration Event”):

(a) a Change-in-Control; or

(b) any other Event of Default; or

(c) a sale of all or substantially all of the assets of API Parent or any of the
Makers; or

(d) the declaration or payment of any dividend by API Parent.

Provided, however, that the if the Maturity Date occurs before the full thirty
day period following any Acceleration Event, the unpaid Principal Balance with
all accrued and unpaid interest thereon, and any other unpaid sums due and owing
under this Note and the other Loan Documents, shall be due and payable on the
Maturity Date, unless extended pursuant to Paragraph 4 of this Note, and if the
Maturity Date is so extended then the unpaid Principal Balance with all accrued
and unpaid interest thereon, and any other unpaid sums due and owing under this
Note and the other Loan Documents, shall be due and payable upon the earlier of
the thirty day period following any Acceleration Event or Initial Extension
Maturity Date or the Secondary Extension Maturity Date, as the case may be.

4. MATURITY DATE. Subject to the terms of Section 5 of this Note, the entire
Principal Balance, together with all accrued and unpaid interest thereon and any
other unpaid sums due and owing under this Note and the Loan Documents, shall be
due, payable and paid on December 31, 2010 (the “Maturity Date”).

 

   2    EXECUTION VERSION



--------------------------------------------------------------------------------

5. MATURITY DATE EXTENSION TERMS.

(a) Initial Extension Period. Upon the Makers’ election and written notice to
the Payee, which such written notice of election must be provided to the Payee
no less than ten (10) business days prior to the Maturity Date, the Maturity
Date may be extended for the period (the “Initial Extension Period”) from
December 31, 2010 to March 31, 2011 (the “Initial Extension Maturity Date”),
provided that, (x) during the Initial Extension Period, this Note shall bear
interest on the Principal Balance at a rate of eight percent (8%) per annum (the
“Initial Extension Interest Rate”), and (y) concurrently upon Makers’ election
under this Section 5(a), Makers shall pre-pay to the Payee the interest on the
Principal Balance applicable to the Initial Extension Period, such amount being
equal to $179,506.85 Notwithstanding the foregoing, if the Makers pay to the
Payee the unpaid Principal Balance with all accrued and unpaid interest thereon
(and any other unpaid sums due and owing under this Note and the Loan
Documents), after the Maturity Date and on or before the Initial Extension
Maturity Date, the Payee shall reimburse the Makers an amount equal to the
portion of any interest paid by the Makers to Payee in respect of the Initial
Extension Period which did not accrue.

(b) Secondary Extension Period. Upon the Makers’ election and written notice to
the Payee, which such written notice of election must be provided to the Payee
no less than ten (10) business days prior to the Initial Extension Maturity
Date, the Initial Extension Maturity Date may be extended for the period (the
“Secondary Extension Period”) from March 31, 2011 to June 30, 2011 (the
“Secondary Extension Maturity Date”), provided that, (x) during the Secondary
Extension Period, this Note shall bear interest on the Principal Balance at a
rate of ten percent (10%) per annum retroactive to January 1, 2011 (the
“Secondary Extension Interest Rate” and together with the Initial Interest Rate
and the Initial Extension Interest Rate, the “Interest Rate”), and
(y) concurrently upon Makers’ election under this Section 5(b), Makers shall
pre-pay to the Payee the interest on the Principal Balance applicable to the
Secondary Extension Period, such amount equal to $271,753.42 ($451,260.27 -
$179,506.85). Notwithstanding the foregoing, if the Makers pay to the Payee the
unpaid Principal Balance with all accrued and unpaid interest thereon (and any
other unpaid sums due and owing under this Note and the Loan Documents), after
the Initial Extension Maturity Date and on or before the Secondary Extension
Maturity Date, the Payee shall reimburse the Makers an amount equal to the
portion of any interest paid by the Makers to Payee in respect of the Secondary
Extension Period which did not accrue.

6. PRINCIPAL AMOUNT GROSS UP. The Makers acknowledge and agree that, if an
increase in the long term capital gain tax rate applicable to all or any portion
of the Principal Balance shall be adopted at any time prior to the payment in
full of the Principal Balance that increases such applicable rate above fifteen
percent (15%) for Federal Capital Gains, and 3.07% for Pennsylvania Capital
Gains (collectively, the “2010 Capital Gain Rates”), then effective as of the
date such increase shall be adopted, the principal amount of this Note shall be
automatically increased by an amount equal the Tax Gross Up Amount. “Tax Gross
Up

 

   3    EXECUTION VERSION



--------------------------------------------------------------------------------

Amount” sum of (i) product of the portion of the Principal Balance subject to
such increase multiplied by the increase in such rate (over the applicable 2010
Capital Gain Rate) and (ii) that amount which is needed to reimburse Payee for
the taxes resulting from the amount that would be charged as income tax on the
gross up amount described in clause (i) assuming the highest individual rate of
state and federal Capital Gains. By way of illustration only, If the Payee’ gain
on the on the $10,000,000 Principal Balance of the Original Note were $6,768,356
and the federal long term capital gain tax rate was increased from 15% to 20%
(for an increase of 5%), then Payee’ federal long term capital gain tax would
increase by $338,418 (5% x $6,768,356). The Principal Balance on the Note would
be increased by $356,229 so that after deducting the 5% increase in the federal
long term capital gain tax rate on such increase, Payee would net after taxes
$338,418. Such increased Principal Balance from and after such date interest
shall continue to accrue at the applicable Interest Rate provided herein on the
Principal Balance as so increased.

7. Waiver: Without limiting or impairing any of Payee’ rights, claims,
privileges or defenses arising under this Note, the Loan Documents or the
Purchase Agreement and any other document that was executed and delivered to
effect to the transactions contemplated by the Purchase Agreement, as part of
the consideration of this Note, Makers for themselves and their affiliates and
their respective successors and assigns, hereby irrevocably and unconditionally
waive as a defense to payment of any amounts due under this Note, any defense
based on (i) the provisional billing rates recently submitted by one or more of
Makers to the Defense Contract Audit Agency (“DCAA”) with respect to certain of
the government contracts that were transferred to one or more of Makers by one
or more of the Payee pursuant to the Purchase Agreement and (ii) the fact that
DCAA has not finalized audits of other government contracts that were
transferred to one or more of Makers by one or more of the Payee pursuant to the
Purchase Agreement. Nothing in this Section 7 is intended to amend, modify or
diminish the undertakings of the Payee in that certain Amendment No. 1 to Asset
Purchase Agreement (“APA Amendment”) dated the same date as this Note, by and
among API Technologies Corp., API Systems, Inc., API Defense, Inc., API Defense
USA Inc., Currency, Inc., a Pennsylvania corporation (f/k/a Kuchera Defense
Systems, Inc., KII Inc., and Kuchera Industries LLC, William Kuchera and Ronald
Kuchera.

8. DEFINITIONS.

(a) Assets. The term “Assets”, as used herein, has the meaning given to it in
the Purchase Agreement, and includes any and all after acquired contracts
relating to the Business.

(b) Business. The term “Business”, as used herein, has the meaning given to it
in the Purchase Agreement.

(c) Business Day. The term “Business Day”, as used herein, has the meaning given
to it in the Purchase Agreement.

 

   4    EXECUTION VERSION



--------------------------------------------------------------------------------

(d) Change-in-Control. The term “Change-in-Control”, as used herein means an
event or series of events by which:

(i) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of 51% or more of the equity securities of API Parent entitled to
vote for members of the board of directors or equivalent governing body of the
API Parent on a fully-diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right);

(ii) during any period of 12 consecutive months, a majority of the members of
the board of directors or other equivalent governing body of API Parent cease to
be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors);

(iii) the passage of thirty days from the date upon which any Person or two or
more Persons (other than Subsidiaries of API Parent) acting in concert shall
have acquired by contract or otherwise, or shall have entered into a contract or
arrangement that, upon consummation thereof, will result in its or their
acquisition of the power to exercise, directly or indirectly, a controlling
influence over the management or policies of API Parent (other than Subsidiaries
of API Parent), or control over the equity securities of any Person entitled to
vote for members of the board of directors or equivalent governing body of API
Parent on a fully-diluted basis (and taking into account all such securities
that such Person or group has the right to acquire pursuant to any option right)
representing 51% or more of the combined voting power of such securities; or

(iv) Other than the effect of the provisions of the proxy agreement dated
September 13, 2010, by and among API Defense USA, Inc., API Technologies Corp.,
Messrs. Phillip DeZwirek and Jason DeZwirek, Robert T. Conway, Jr., Kenneth L.
Fisher, and Richard D. Hearney, and their successors and the United States
Department of Defense (the

 

   5    EXECUTION VERSION



--------------------------------------------------------------------------------

“Proxy Agreement”), API Parent ceases to control, directly or indirectly, 100%
of the equity securities of any of the Makers entitled to vote for members of
the board of directors or equivalent governing body of such Maker on a
fully-diluted basis; or

(v) the passage of thirty days from the date upon which any Person or two or
more Persons (other than API Parent or any of its Subsidiaries or the proxy
board established at API Defense USA, Inc. under the Proxy Agreement (the “Proxy
Board”)) acting in concert shall have acquired by contract or otherwise, or
shall have entered into a contract or arrangement that, upon consummation
thereof, will result in its or their acquisition of the power to exercise,
directly or indirectly, a controlling influence over the management or policies
of any of the Makers (other than API Parent or any of its Subsidiaries or the
Proxy Board), or control over any of the equity securities of any Person
entitled to vote for members of the board of directors or equivalent governing
body of such Maker on a fully-diluted basis.

(e) Closing Date. The term “Closing Date”, as used herein, has the meaning given
to it in the Purchase Agreement.

(f) Person. The term “Person”, as used herein, has the meaning given to it in
the Purchase Agreement.

(g) Principal Balance. The term “Principal Balance”, as used herein, means on
any date the outstanding and unpaid principal sum or amount of this Note as of
such date.

(h) Purchase Agreement. The term “Purchase Agreement”, as used herein, means
that certain Asset Purchase Agreement, dated January 20, 2010, by and among API
Parent, the Makers, the Payee, and William Kuchera and Ronald Kuchera.

(i) Subsidiary. The term “Subsidiary”, as used herein, has the meaning given to
it in the Purchase Agreement.

9. PLACE OF PAYMENT. All sums due hereunder and under the Loan Documents shall
be payable to Currency, for the benefit of the Payee, at Kuchera Industries,
LLC, 1700 Somerset Ave, Windber, PA 15963, or at such other place as Payee from
time to time may designate to Makers in writing, delivered to Makers at API
Technologies Corp., 2300 Yonge Street, P.O. Box 2408, Suite 1710, Toronto M4P
1E4.

10. PREPAYMENT. The Makers shall have the right to prepay the Principal Balance,
in whole or part; provided, however, that Makers shall have given the Payee at
least thirty (30) days’ prior written notice of Makers’ intention to make such
prepayment and the amount of such prepayment, if partial, and provided, further,
that any such prepayment is accompanied by payment of all accrued and unpaid
interest on the amount so prepaid to the date of prepayment.

 

   6    EXECUTION VERSION



--------------------------------------------------------------------------------

11. SECURITY. Makers acknowledge and agree that payment of this Note is secured
by a first priority lien and security interest in the Assets, as evidenced by
(i) the Security Agreement, and (ii) those certain UCC-1 financing statements
naming the Makers as debtor and the Payee as secured parties, and previously
recorded (collectively referred to as the “Financing Statements”). All of the
agreements, conditions, covenants, provisions and stipulations contained in this
Note, the aforesaid Security Agreement and Financing Statements, collectively
referred to as the “Loan Documents”, are hereby made a part of this Note to the
same extent and with the same force and effect as if they were fully set forth
herein, and the Makers covenant and agree to keep and perform them, or cause
them to be kept and performed, strictly in accordance with their terms.

12. DEFAULT; JOINT AND SEVERAL LIABILITY.

(a) It is understood that the following defaults shall constitute events of
default hereunder and are hereinbefore and hereinafter referred to as an “Event
of Default” or “Events of Default”: (i) a default in the payment, in immediately
available and collectible funds, of any payment of the Principal Balance or
interest when due, or any other monetary sum due hereunder or under the Loan
Documents and such default is not fully cured within five (5) days, after the
Makers receive written notice from the Payee of such default, or (ii) a default
in the performance of any of the non-monetary agreements, conditions, covenants,
provisions or stipulations contained in this Note or in the Security Agreement
and such default is not cured within thirty (30) days after receipt of written
notice thereof or, if longer, such cure period as is otherwise provided in this
Note or the Loan Documents; or (iii) a Change-in-Control or any other occurrence
identified in Section 3. Upon the occurrence of an Event of Default hereunder or
under the Security Agreement, the Payee, at their option and without notice to
the Makers, and in addition to any other remedy available to the Payee under the
Security Agreement or otherwise, may declare immediately due and payable the
entire Principal Balance with interest accrued thereon at the applicable
Interest Rate to the date of such Event of Default, and all other sums due by
Maker hereunder or under the Loan Documents, anything herein or in the Loan
Documents to the contrary notwithstanding; and payment thereof may be enforced
and recovered in whole or in part at any time by one or more of the remedies
provided to the Payee in this Note or in the Security Agreement or any other
remedy provided at law or equity. In such case, the Payee may also recover all
costs of suit and other expenses in connection therewith, together with
reasonable attorney’s fees for collection, together with interest on any
judgment obtained by the Payee at the rate of ten percent (10%) from and after
the date of any such judgment.

(b) If an Event of Default occurs during the term of this Note, the Makers
acknowledge and agree that they each are jointly and severally liable for the
entire Principal Balance with interest accrued thereon at the applicable
Interest Rate.

13. GENERAL PROVISIONS.

(a) The Recitals to this Note are herein incorporated and made a part of this
Note as if set forth in the body of this Note.

 

   7    EXECUTION VERSION



--------------------------------------------------------------------------------

(b) No judgment or judgment obtained against less than all of the Makers shall
be a bar to a subsequent judgment or judgments against one or more of the Makers
against whom judgment has not been obtained.

(c) The remedies of the Payee as provided herein, or in the Loan Documents, and
the warrants contained herein or in the Loan Documents shall be cumulative and
concurrent, and may be pursued singularly, successively, or together at the sole
discretion of the Payee, and may be exercised as often as occasion therefore
shall occur; and the failure to exercise any such right or remedy shall in no
event be construed as a waiver or release thereof.

(d) The Makers and all endorsers, sureties and guarantors, if any, hereby
jointly and severally waive presentment for payment, demand, notice of demand,
notice of nonpayment or dishonor, protest and notice of protest of this Note,
and all other notices in connection with the delivery, acceptance, performance,
default, or enforcement of the payment of this Note, unless specifically
required herein or in the Loan Documents, and they agree that the liability of
each of them shall be unconditional, without regard to the liability of any
other party, and shall not be affected in any manner by any indulgence,
extension of time, renewal, waiver or modification granted or consented to by
the Payee. The Maker and all endorsers, sureties, and guarantors, if any,
consent to any and all extensions of time, renewals, waivers or modifications
that may be granted by the Payee with respect to the payment or other provisions
of this Note, and to the release of the collateral or any part thereof, with or
without substitution and agree that additional makers, endorsers, guarantors, or
sureties may become parties hereto without notice to them or affecting their
liability hereunder.

(e) The Payee shall not be deemed, by any act of omission or commission, to have
waived any of its rights or remedies hereunder unless such waiver is in writing
and signed by the Payee, and then only to the extent specifically set forth in
the writing. A waiver on one event shall not be construed as continuing or as a
bar to or waiver of any right or remedy to a subsequent event.

(f) If any term or provision of this Note or the application thereof to any
person, property or circumstance shall to any extent be invalid or unenforceable
as to the remainder of this Note, then the application of such term or provision
to persons, properties and circumstances other than those as to which it is
invalid or unenforceable, shall not be affected thereby, and each term and
provision of this Note shall be valid and enforceable to the fullest extent
permitted by law.

(g) Notwithstanding anything to the contrary contained in this Note or in the
Loan Documents, the effective rate of interest on the obligation evidenced by
this Note shall not exceed the lawful maximum rate of interest permitted to be
paid. Without limiting the generality of the foregoing, if the interest charged
under this Note results in an effective rate of interest higher than that
lawfully permitted to be paid, then such charges shall be reduced by the sum
sufficient to result in an effective rate of interest no greater than the
maximum effective rate of interest permitted by law and any amount that would
exceed the highest lawful rate already received and held by the Payee shall be
applied to a reduction of principal (without premium or penalty) and not to the
payment of interest.

 

   8    EXECUTION VERSION



--------------------------------------------------------------------------------

(h) Part of the consideration for the loan evidenced by this Note is that the
loan (i) is and shall be deemed made under, and governed by and construed in
accordance with the internal law of the Commonwealth of Pennsylvania, and
(ii) may be enforceable in the State Courts of Pennsylvania, with an action
commenced in the Court of Common Pleas of Somerset County or Cambria County,
Pennsylvania, and/or in the United States District Court of said Commonwealth in
whose jurisdiction Somerset County and Cambria County lies. Maker hereby waives
any claim that either Pittsburgh, Somerset or Johnstown, Pennsylvania is an
inconvenient forum and any claim that any action or proceeding arising out of or
relating to this Note and commenced in the aforesaid Courts lacks proper venue.

(i) Whenever used, the singular number shall include the plural, the plural the
singular, the use of any gender shall be applicable to all genders, the word
“Payee” shall be deemed to include the successors and assigns of any applicable
Payee, and the word “Maker” shall be deemed to include the successors and
assigns of any applicable Maker.

(j) The captions preceding the text of the paragraphs or subparagraphs of this
Note are inserted only for convenience of reference and shall not constitute a
part of this Note, nor shall they in any way affect its meaning, construction or
effect.

[Remainder of page left blank intentionally.]

 

   9    EXECUTION VERSION



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Note has been duly signed and delivered by the
undersigned at the place and as of the day and year first above written.

MAKERS:

API SYSTEMS, INC., a Delaware corporation

 

By:  

/s/ Stephen Pudles

Name:  

Stephen Pudles

Title:  

CEO

API DEFENSE, INC., a Delaware corporation

 

By:  

/s/ Stephen Pudles

Name:  

Stephen Pudles

Title:  

CEO

API DEFENSE USA INC., a Delaware corporation

 

By:  

/s/ Stephen Pudles

Name:  

Stephen Pudles

Title:  

CEO

 

   10    EXECUTION VERSION